                 Case 2:21-cv-01392-DWL Document 1 Filed 08/11/21 Page 1 of 3




 1   David R. Jordan, Ariz. Bar No. 013891
     The Law Offices of David R. Jordan, P.C.
 2   1995 State Road 602
     PO Box 840
 3   Gallup, NM 87305-0840
     (505) 863-2205
 4   Fax: (866) 604-5709
     Attorney for Plaintiff
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF ARIZONA
 8
     SHARON DALLAS,                    )
 9                                     )
                           Plaintiff,  )               No.
10                                     )
     vs.                               )
11                                     )               COMPLAINT
     MARC COMMUNITY RESOURCES,)
12   INC.,                             )
                                       )
13                         Defendant. )
     _________________________________ )
14
15          Plaintiff alleges:

16          1.      This action arises under Title VII of the Civil Rights Act of 1964 (42
17   U.S.C. § 2000e, et seq.) and the Americans With Disabilities Act (42 U.S.C. § 12101, et
18
     seq.). This Court is vested with jurisdiction pursuant to 42 U.S.C. § 2000e-5 and 42 U.S.
19
     Code § 12117(a) of the United States Code.
20
21          2.      Plaintiff was employed by Defendant in Mesa, Arizona.
22          3.      Plaintiff was the victim of discrimination against her with respect to her
23
     compensation, terms, conditions, or privileges of employment because of her race. This
24
     constitutes an unlawful act pursuant to 42 U.S.C. § 2000e-2(a)(1). She was also the
25
26   victim of discrimination on the basis of her disability in regard to job application

                                                                                                 1
                 Case 2:21-cv-01392-DWL Document 1 Filed 08/11/21 Page 2 of 3




 1   procedures, the hiring, advancement, or discharge of employees, employee compensation,

 2   job training, and other terms, conditions, and privileges of employment. This constitutes
 3   an unlawful act pursuant to 42 U.S. Code § 12112(a).
 4
            4.      These charges were presented to the EEOC in January 2018. More than 180
 5
 6   days have passed, and the EEOC has not initiated a civil action on the charges. Plaintiff

 7   has the right to sue pursuant to 42 U.S.C. § 2000e-5 and 42 U.S. Code § 12117(a) of the
 8   United States Code.
 9
            5.      Plaintiff was employed by Defendant from on or about February 6, 2017,
10
     until approximately August 25, 2017 as a Senior Staff Accountant.
11
12          6.      Beginning in or around April 2017, Plaintiff was subjected to harassment
13   by Controller Diane Hewlett and Accountant Payable Manager, Tarsa Bosley. Diane
14
     Hewlett made comments that included, but were not limited to, asking Plaintiff questions
15
     about her Native American heritage and referencing suicide rates among Native
16
17   Americans.
18          7.      During the same time frame, Ms. Bosley referred to Plaintiff as a “stupid
19
     Indian squaw.” Ms. Bosley also lodged a false complaint against Plaintiff opening
20
     incoming mail, despite being aware that this function was part of her job duties.
21
22          8.      In or around April 2017, Plaintiff was approved intermittent leave that she

23   had requested as a result of her husband's disability.
24
            9.      In or around May 2017, she was harassed again by Diane Hewlett. For
25
     instance, she started to question Plaintiff’s family medical history, including asking if
26

                                                                                                  2
                 Case 2:21-cv-01392-DWL Document 1 Filed 08/11/21 Page 3 of 3




 1   cancer runs in Plaintiff’s family after she overheard Plaintiff talking to Ms. Chambless

 2   about her husband's disability.
 3          10.     On or about August 25, 2017, Ms. Hewlett gave Plaintiff a negative
 4
     performance evaluation and specified that this was because of Plaintiff’s absences while
 5
 6   on approved leave to assist her husband with his disability. This violated the A.D.A.

 7          11.     Plaintiff has been damaged by these violations of the A.D.A. and Title VII.
 8   The damages include financial losses due to her forced resignation and emotional harm
 9
     damages.
10
            12.     Plaintiff demands recovery of all damages described herein, plus court
11
12   costs and such other relief as the court deems appropriate.
13          WHEREFORE, Plaintiff requests judgment against Defendant as follows:
14
            A.      Damages in an amount to be determined by the Court;
15
            B.      Court costs and attorneys’ fees; and
16
17          C.      Such other relief as the Court deems just and proper.
18                                             The Law Offices of David R. Jordan, P.C.
19
                                               /s/ David R. Jordan
20                                             David R. Jordan
                                               1995 State Road 602
21
                                               PO Box 840
22                                             Gallup, New Mexico 87305
                                               Attorney for Plaintiff
23
24
25
26

                                                                                                  3
